DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 8/17/22 has been entered.  Claims 1-20 remain pending in the application.  Applicant’s amendments to the (Specification, Drawings, and Claims) have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 3/17/22.
Specification
The amendment filed 8/17/22 objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows:
Paragraph beginning at page 9 Line 6 now reading “about 10 oz./yd2 or 10 oz./yd2 or less” is considered new matter; applicant can amend to “about 10 oz/yd2” but not “or 10 oz./yd2 or less”, as the original specification of “about 10oz./yd2 or less” does not explicitly include exactly 10 oz./yd2
Paragraph beginning at page 15, line 6 now reading “having a weighs of 7 oz/yard2 or less” is considered new matter; the amendment to “about 7 oz/yard2” is accepted, but not “7 oz/yard2 or less”, as the original specification of “about  7 oz./yd2 or less” does not explicitly include exactly 7 oz./yd2
Paragraph beginning at page 15, line 6 now reading “that weighs 10 oz/yard2 or less” is considered new matter; the amendment to “about 10 oz/yard2” is accepted, but not “10 oz/yard2 or less”, as the original specification of “about 10 oz./yd2 or less” does not explicitly include exactly 10 oz./yd2
Paragraph beginning at page 15, line 6 now reading “that weighs 5.5 oz/yard2 or less” is considered new matter; the amendment to “about 5.5 oz/yard2” is accepted, but not “5.5 oz/yard2 or less”, as the original specification of “about 5.5 oz./yd2 or less” does not explicitly include exactly 5.5 oz./yd2
Paragraph beginning at page 15, line 6 now reading “that weighs 4.5 oz/yard2 or less” is considered new matter; the amendment to “about 4.5 oz/yard2” is accepted, but not “4.5 oz/yard2 or less”, as the original specification of “about 4.5 oz./yd2 or less” does not explicitly include exactly 4.5 oz./yd2
Paragraph beginning at page 15 line 13 now reading “a weight of 5.5 oz/yard2 or less” is considered new matter; the amendment to “about 5.5 oz/yard2” is accepted, but not “5.5 oz/yard2 or less”, as the original specification of “about 5.5 oz./yd2 or less” does not explicitly include exactly 5.5 oz./yd2
Paragraph beginning at page 16 line 19 now reading “that weighs 10 oz/yard2 or less” is considered new matter; the amendment to “about 10 oz/yard2” is accepted, but not “10 oz/yard2 or less”, as the original specification of “about 10 oz./yd2 or less” does not explicitly include exactly 10 oz./yd2
Paragraph beginning at page 16 line 19 now reading “that weighs 7 oz/yard2 or less” is considered new matter; the amendment to “about 7 oz/yard2” is accepted, but not “7 oz/yard2 or less”, as the original specification of “about  7 oz./yd2 or less” does not explicitly include exactly 7 oz./yd2
Paragraph beginning at page 16 line 19 now reading “that weighs 5.5 oz/yard2 or less” is considered new matter; the amendment to “about 5.5 oz/yard2” is accepted, but not “5.5 oz/yard2 or less”, as the original specification of “about 5.5 oz./yd2 or less” does not explicitly include exactly 5.5 oz./yd2
Paragraph beginning at page 16 line 19 now reading “that weighs 4.5 oz/yard2 or less” is considered new matter; the amendment to “about 4.5 oz/yard2” is accepted, but not “4.5 oz/yard2 or less”, as the original specification of “about 4.5 oz./yd2 or less” does not explicitly include exactly 4.5 oz./yd2
Paragraph beginning at page 17 line 14 now reading “having a weight of 7 oz/yard2 or less” is considered new matter; the amendment to “about 7 oz/yard2” is accepted, but not “7 oz/yard2 or less”, as the original specification of “about  7 oz./yd2 or less” does not explicitly include exactly 7 oz./yd2
Paragraph beginning at page 17 line 14 now reading “having a weight of 5.5 oz/yard2 or less” is considered new matter; the amendment to “about 5.5 oz/yard2” is accepted, but not “5.5 oz/yard2 or less”, as the original specification of “about 5.5 oz./yd2 or less” does not explicitly include exactly 5.5 oz./yd2
Paragraph beginning at page 19 line 17 now reading “that weighs 10 oz/yard2 or less” is considered new matter; the amendment to “about 10 oz/yard2” is accepted, but not “10 oz/yard2 or less”, as the original specification of “about 10 oz./yd2 or less” does not explicitly include exactly 10 oz./yd2
Paragraph beginning at page 19 line 17 now reading “that weighs 7 oz/yard2 or less” is considered new matter; the amendment to “about 7 oz/yard2” is accepted, but not “5.5 oz/yard2 or less”, as the original specification of “about 7 oz./yd2 or less” does not explicitly include exactly 7 oz./yd2
Paragraph beginning at page 19 line 17 “that weighs 5.5 oz/yard2 or less” is considered new matter; the amendment to “about 5.5 oz/yard2” is accepted, but not “5.5 oz/yard2 or less”, as the original specification of “about 5.5 oz./yd2 or less” does not explicitly include exactly 5.5 oz./yd2
Paragraph beginning at page 19 line 17 “that weighs 4.5 oz/yard2 or less” is considered new matter; the amendment to “about 4.5 oz/yard2” is accepted, but not “4.5 oz/yard2 or less”, as the original specification of “about 4.5 oz./yd2 or less” does not explicitly include exactly 4.5 oz./yd2
Paragraph beginning at page 20 line 15 now reading “having a weight of 7 oz/yard2 or less” is considered new matter; the amendment to “about 7 oz/yard2” is accepted, but not “7 oz/yard2 or less”, as the original specification of “about  7 oz./yd2 or less” does not explicitly include exactly 7 oz./yd2
Paragraph beginning at page 20 line 15 now reading “having a weight of 5.5 oz/yard2 or less” is considered new matter; the amendment to “about 5.5 oz/yard2” is accepted, but not “5.5 oz/yard2 or less”, as the original specification of “about 5.5 oz./yd2 or less” does not explicitly include exactly 5.5 oz./yd2
Applicant is required to cancel the new matter in the reply to this Office Action.
The disclosure is further objected to because of the following informalities: 
Replacement paragraph beginning at page 15, line 6 “having a weighs” should read “having a weight”
Appropriate correction is required.
Claim Objections
Claim(s) 2 is/are objected to because of the following informalities: 
The status identifier for Claim 2 “(Currently Amended)” seems to be incorrect and will be treated as if “(Original)”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The term “disc concealer having about the same stretch and drapeability” in Claim 1 Line 8 is considered new matter.  The original disclosure page 15 Lines 13-15 only reads “disc concealers 20…can have the same or similar stretch and [drapeability]”; especially as the original disclosure did not provide an explicit definition for the term “similar” or the term “about” (such as +/- 10%), the currently claim recitation of “about the same” is considered new matter.  Due to lack of explicit definitions, claims may only recite the exact language of the specification.  
The term “a stretchable knitted fabric” in Claim 5 is considered new matter now based on the new dependency of Claim 5.  Based on the antecedent basis between Claim 5 now dependent on Claim 4, where both Claims 4 and 5 recite “a stretchable knitted fabric” is to establish that the disc concealer of Claim 5 and the exterior fabric of Claim 4 are explicitly made of two completely different “stretchable knitted fabric.”  However, no support in the original disclosure has been found for such a limitation.  As such, Claim 5 is considered new matter.  Examiner further notes that even if applicant were to amend the claims to read that the stretch and drapeability between the disc concealer and the exterior fabric were exactly “the same” as supported by page 15 Lines 13-15, such a statement in the specification does not explicitly recite that the materials of the disc concealer and the exterior fabric are exactly the same.  Nevertheless, for purposes of applying art and providing rejections, Claim 5 will be interpreted as being constructed of the same materials as Claim 4, but not necessarily of the same % of materials.
The term “5.5 oz/yard2  or less” in Claim 5 is considered new matter.  The original specification of “about 5.5 oz./yd2 or less” does not explicitly include exactly 5.5 oz./yd2, especially as no explicit definition was provided in the original disclosure for the term “about” (such as +/- 10%).  As such, the amendment contains new matter.  Examiner suggests “about 5.5 oz/yard2”.
The term “two and half (2 ½) inches or less” in Claim 9 is considered new matter.  The original specification of “about two and half (2 ½) inches or less” page 13 Lines 6-7 does not explicitly include exactly 2 ½ inches, especially as no explicit definition was provided in the original disclosure for the term “about” (such as +/- 10%).  As such, the amendment contains new matter.  Examiner suggests “about two half (2/ ½ inches)”.
The term “about the same” in Claim 10 Line 10 is considered new matter for reasons similarly aforementioned for Claim 1 Line 8.
The term “a stretchable knitted fabric” in Claim 12 is considered new matter now based on the new dependency of Claim 11, for reasons similarly aforementioned for Claim 5.
The term “5.5 oz/yard2  or less” in Claim 12 is considered new matter for reasons similar aforementioned for Claim 5.
The term “about the same” in Claim 16 is considered new matter for reasons similar aforementioned for Claim 1 Line 8.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 1-20 is/are rejected under U.S.C. 112(b).
	The term “disc concealer having about the same stretch and drapeability of the exterior fabric” in Claim 1 Lines 8-9 is unclear and therefore renders the claim indefinite.  The metes and bounds are unclear, especially in light of the 112(a) new matter rejection, as no explicit definition has been provided for the term “about”.  As such, it is unclear what the metes and bounds of “about the same” entail.  Furthermore, the original disclosure only recites the material of the disc concealer (see page 15 Line 21-page 16 Line 2) but never recites the material of the exterior fabric other than “stretchable knitted fabric.”  As such, it is further unclear what material the exterior fabric can be such that the metes and bounds of “same or similar” on page 15 Lines 13-15 is met, let alone “about the same” as currently claimed.  Also, original disclosure does not explicitly make clear, by antecedent basis or recitation otherwise, that the stretchable knitted fabrics of original Claims 5 and 6 are the same.   Additionally, specification page 25 Lines 6-9 seems to indicate that adhesive affects the drapeability, but does not explicitly disclose to what extent (is it based on dimensions of the adhesive, the material of adhesive, or another factor?)  As such, the metes and bounds are unclear for Claim 1 Lines 8-9.  As best understood, in order to apply art and provide rejections, Claim 1 Lines 8-9 will be interpreted as met as long as the materials of the disc concealer and the exterior fabric are both synthetic or both natural materials.
The term “disc concealer having about the same stretch and drapeability of the exterior fabric” in Claim 10 Line 10 is unclear and therefore renders the claim indefinite for reasons similar aforementioned for Claim 1 Lines 8-9.
The term “disc concealer that has about the same stretch and drapeability of the exterior fabric” in Claim 16 Lines 4-5 is unclear and therefore renders the claim indefinite for reasons similar aforementioned for Claim 1 Lines 8-9.
Dependent claims are rejected at the least for depending on rejected claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

FIRST INTERPRETATION: Claim(s) 1, 2, 7, 8, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newnam (US Publication 2012/0010582) in view of Judson (USPN 6174217).
Regarding Claim 1, Newnam teaches a garment (see Fig. 3B; [0050] “main garment body 12”) comprising:
an exterior fabric that forms an exterior portion of the garment ([0050] “first portion 16 of the main garment body 12”; [0041] “material used to construct the capturing panel 14 and/or the main garment body 12 comprises a fabric”),
a disc concealer (14) being secured to an interior portion of the garment at a position where a reproductive region of a wearer will reside upon the wearer wearing the garment to add a thin extra layer around an interior area of the garment where the reproductive region is intended to reside (see Figs. 3A, 3B for secured to interior at reproductive region, further in light of [0050] “capturing panel 14 is attached to the main garment body 12 such that it will receive bodily fluids that would otherwise enter the interior cup portion of the main garment body 12”; wherein disc concealer being a separate element from the garment indicates that it is an thin extra layer, especially in light of [0044] “capturing panel 14 comprises a single layer of material that is no more than approximately 4 mm thick”; [0040] "capturing panel 14 may be constructed from…fabric"; wherein the panel 14 is a concealer inasmuch as it as separate layer that conceals to some degree; furthermore, [0050] “capturing panel 14…will receive bodily fluids that would otherwise enter the interior cup portion of the main garment body 12 from the nipple” and therefore furthermore be a concealer for a nipple reproductive region as it conceals bodily fluids at least from the main garment body; as for disc-- inasmuch as applicant has defined disc in their original disclosure, the capturing panel 14’s shape meets the recitation for being a thin object),
the disc concealer having about the same stretch and drapeability of the exterior fabric ([0039] “material used to construct the main garment body 12 may be…natural or synthetic fibers, textured fabric, including lace”; [0039] “fabric or fabrics used to construct the capturing panel 14 may be…natural or synthetic fibers, textured fabric”; as best understood in light of at least the 112(b) rejections, inasmuch as both the disc concealer and the exterior fabric can both be synthetic fibers, the recitation is met).

Newnam does not explicitly teach that the exterior fabric is thin and sheer,
structural seams that hold the exterior fabric to other sections of the garment; and
the disc concealer being secured without being connected at the structural seams.

Judson teaches that an exterior fabric is thin and sheer (see Figs. 1, 2, 4; Col. Col. 2 Lines 59-60 "brassiere 14…includes two breast cups 18"; Col. 3 Lines 3-5 "cups each include an outer sheer panel 30 and an inner, breast-contacting panel 32, which define a pocket 34 therebetween"; Col. 3 Lines 13-17 "sheer panel 30 may be manufactured of a very thin, transparent, material such as tricot, netting, tulle, chiffon, organza or scrim…sheer panel 30 may also be…lace”, wherein it is known in the art that these materials are fabric),
and structural seams that hold the exterior fabric to other sections of the garment (see Fig. 2; Col. 5 Lines 11-14 "panel 32 and panel 30 are secured by stitching 60 and 62 at a lower region 64 of breast cup 18 wherein underwire 20 is positioned between the panels and between stitching 60 and 62").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam’s exterior fabric to be thin and sheer as taught by Judson as both are in the same art of endeavor as brassieres and being thin and sheer is a known aspect of exterior fabric material for a brassiere.
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam’s exterior fabric with structural seams as taught by Judson as a known method of assembly for a brassiere.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Newnam teaches the disc concealer being secured without being connected at the structural seams (see Judson Fig. 2 and Newnam Fig. 3B, wherein Newnam’s disc concealer 14 is clearly away from where structural seams 60, 62 are when applied from Judson, at least due to 14 not fully covering area 16).
Regarding Claim 2, modified Newnam teaches all the claimed limitations as discussed above in Claim 1.
Newnam further teaches wherein the disc concealer is secured to the interior portion of the thin, sheer exterior fabric with garment tape ([0051] "capturing panel 14 is sewn onto the main garment body 12, however, any other known method of attachment may be used, including fabric glue, fabric tape").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam such that it utilizes garment/fabric tape to secure the disc concealer as Newnam teaches that it would be a simple substitution of one method of attachment for another, such as for easier manufacturing.
Regarding Claim 7, modified Newnam teaches all the claimed limitations as discussed above in Claim 1.
Judson at least suggests wherein the disc concealer has a thickness that is the same or less than a thickness of the exterior fabric that forms the exterior portion of the garment (Col. 5 Lines 30-34 "insert 36 typically has a width of a single sheet of material, which is similar to the width of panels 30 and 32.  According, the insert has a width of 1/4 inch or less, and typically has a width, also called a thickness, of 1/8 inch").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Judson at least suggests a same thickness inasmuch as it teaches “similar” and the Figure appears to show approximately equal thickness.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Judson, if necessary, such that the thicknesses are the same, such as for aesthetic design choice, especially as Judson already suggests as such.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam’s disc concealer and exterior fabric to be of same thicknesses as suggested by Judson for aesthetic design choice, especially as Newnam also taught that the disc concealer would be no more than 4 mm thick (0.157 inches), and Judson teaches 1/8 inch (0.125 inches). 
Regarding Claim 8, modified Newnam teaches all the claimed limitations as discussed above in Claim 1.
Modified Newnam further teaches wherein the thin, sheer exterior fabric forms an exterior bra front portion of the garment for receiving a breast of the wearer (see Figs. 3A, 3B of Newnam; modified Newnam teaches the thin, sheer exterior fabric which meets the structural limitations in the claims and performs the functions as recited such as being capable of being an exterior bra front portion for receiving a breast)
and the disc concealer is secured within the bra front portion at a position where the female wearer's breast is intended to reside in order to add an extra layer around the interior area of the bra front portion where a nipple of the breast is intended to reside (see Figs. 3A, 3B and [0050] “capturing panel 14 is attached to the main garment body 12 such that it will receive bodily fluids that would otherwise enter the interior cup portion of the main garment body 12 from the nipple” of Newnam; Newnam teaches the disc concealer within the bra front portion as a separate element and therefore extra layer at the interior area of the bra front portion where a nipple would be, in order to receive bodily fluids from the nipple).

Regarding Claim 16, Newnam teaches a method for providing modesty coverage for a wearer within a garment (if a prior art, in its normal and usual operation, would necessarily describe a device capable of performing the steps of the method or process, then the device claimed will be considered to be inherent by the prior art process or method. When the prior art process or method is the same as a process or method described in the specification for describing the claimed device, it can be assumed the process or method will inherently describe the claimed device capable of performing the different steps of the process or method. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). MPEP 2112.02; as such, for the structure of the method, see [0039] “garment 10 comprises a main garment body 12 and at least one capturing panel 14”, the capturing panel providing modesty coverage, inasmuch as it is a layer providing some degree of modesty coverage, furthermore as [0050] “capturing panel 14 is attached to the main garment body 12 such that it will receive bodily fluids that would otherwise enter the interior cup portion of the main garment body 12 for the nipple”, which provides modesty and prevents embarrassment, furthermore as the capturing panel 14 is also known to be utilized for modesty from sweat purposes in [0050]), the method comprising:
providing an exterior fabric that forms an exterior portion of the garment (see Figs. 3A, 3B; [0050] “first portion 16 of the main garment body 12”; [0041] “material used to construct the capturing panel 14 and/or the main garment body 12 comprises a fabric”),
providing a fabric disc concealer ([0040] "capturing panel 14 may be constructed from…fabric"; wherein the panel 14 is a concealer inasmuch as it as separate layer that conceals to some degree; furthermore, [0050] “capturing panel 14…will receive bodily fluids that would otherwise enter the interior cup portion of the main garment body 12 from the nipple” and therefore furthermore be a concealer for a nipple reproductive region as it conceals bodily fluids at least from the main garment body; as for disc-- inasmuch as applicant has defined disc in their original disclosure, the capturing panel 14’s shape meets the recitation for being a thin object, especially in light of [0044] “capturing panel 14 comprises a single layer of material that is no more than approximately 4 mm thick”),
that has about the same stretch and drapeability of the exterior fabric ([0039] “material used to construct the main garment body 12 may be…natural or synthetic fibers, textured fabric, including lace”; [0039] “fabric or fabrics used to construct the capturing panel 14 may be…natural or synthetic fibers, textured fabric”; as best understood in light of at least the 112(b) rejections, inasmuch as both the disc concealer and the exterior fabric can both be synthetic fibers, the recitation is met);
securing the fabric disc concealer within the garment at a position where a reproductive region of a wearer is intended to reside proximate to the exterior fabric within the garment to add a thin extra layer to further conceal the reproductive region of the wearer (see Figs. 3A, 3B for secured to interior at reproductive region, further in light of [0050] “capturing panel 14 is attached to the main garment body 12 such that it will receive bodily fluids that would otherwise enter the interior cup portion of the main garment body 12”; wherein disc concealer being a separate element from the garment indicates that it is an thin extra layer, especially in light of [0044] “capturing panel 14 comprises a single layer of material that is no more than approximately 4 mm thick”; furthermore, [0050] “capturing panel 14…will receive bodily fluids that would otherwise enter the interior cup portion of the main garment body 12 from the nipple” and therefore furthermore be a concealer for a nipple reproductive region inasmuch as it is an extra layer providing concealing coverage to some degree).

Newnam does not explicitly teach that the exterior fabric is thin and sheer,
securing the exterior fabric in the garment along structural seams.

Judson teaches that an exterior fabric is thin and sheer (see Figs. 1, 2, 4; Col. Col. 2 Lines 59-60 "brassiere 14…includes two breast cups 18"; Col. 3 Lines 3-5 "cups each include an outer sheer panel 30 and an inner, breast-contacting panel 32, which define a pocket 34 therebetween"; Col. 3 Lines 13-17 "sheer panel 30 may be manufactured of a very thin, transparent, material such as tricot, netting, tulle, chiffon, organza or scrim…sheer panel 30 may also be…lace”, wherein it is known in the art that these materials are fabric),
securing the exterior fabric in the garment along structural seams (see Fig. 2; Col. 5 Lines 11-14 "panel 32 and panel 30 are secured by stitching 60 and 62 at a lower region 64 of breast cup 18 wherein underwire 20 is positioned between the panels and between stitching 60 and 62").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam’s exterior fabric to be thin and sheer as taught by Judson as both are in the same art of endeavor as brassieres and being thin and sheer is a known aspect of exterior fabric material for a brassiere.
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam’s exterior fabric with structural seams as taught by Judson as a known method of assembly for a brassiere.
Regarding Claim 17, modified Newnam teaches all the claimed limitations as discussed above in Claim 16.
Newnam further teaches wherein the step of securing the fabric disc concealer comprises securing the fabric disc concealer to the exterior fabric using adhesive material ([0051] "capturing panel 14 is sewn onto the main garment body 12, however, any other known method of attachment may be used, including fabric glue, fabric tape", wherein glue/tape is known in the art to be adhesive material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam such that it utilizes garment/fabric tape adhesive material to secure the disc concealer as Newnam teaches that it would be a simple substitution of one method of attachment for another, such as for easier manufacturing.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newnam (US Publication 2012/0010582) in view of Judson (USPN 6174217), as applied to the FIRST INTERPRETATION  above, further in view of Weber-Unger (USPN 10334891).
Regarding Claim 3, modified Newnam teaches all the claimed limitations as discussed above in Claim 1.
Newnam further teaches wherein the disc concealer comprises circular fabric disc (see Fig. 3B for circular; [0041] “material used to construct the capturing panel 14…comprises a fabric”).

Newnam does not explicitly teach wherein the disc concealer having a diameter of about 2 ½ inches.

Weber-Unger at least suggests wherein the concealer has a diameter of about 2 ½ inches (Col. 2 Lines 44-49, 54 "size of the …nipple, and in particular the size of the areola vary from woman to woman.  Accordingly, the element can assume different sizes and/or shapes in order to cover at least the wearer's…nipple and areola.  The element preferably has an area of at most 400 cm2...element is usually larger than 1 cm2", which is at most 8.88 inches and larger than 0.44 inches; Col. 3 Line 10 "the elements can assume in principle any form").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the diameter and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 
	
Newnam discloses the general conditions of the claimed invention except for the express disclosure of the diameter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam’s concealer to be in the diameter range, if necessary, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233, especially as such a value falls within the range taught by Weber-Unger.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam’s concealer, if necessary, to be of the range recited, especially as it falls within the range disclosed by Weber-Unger, as it would have been well within the skill of one of ordinary skill in the art to determine by aesthetic design choice or intended audience how large the concealer should be in order to accommodate the user, especially as Weber-Unger teaches that sizes vary woman to woman.  Both Newnam and Weber-Unger are in the same art of endeavor as brassieres with a layer over a nipple area for various concealing purposes.

Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newnam (US Publication 2012/0010582) in view of Judson (USPN 6174217), as applied to the FIRST INTERPRETATION  above, further in view of Waitz et al (USPN 8277276), herein Waitz.
Regarding Claim 4, modified Newnam teaches all the claimed limitations as discussed above in Claim 1.
Modified Newnam does not explicitly teach wherein the thin, sheer exterior fabric comprises a stretchable knitted fabric having a weight of about 7 oz/yard2.
However, absent a showing of criticality with respect to the weight (see page 15 Lines 6-12 of the instant specification), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a weight as recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Nevertheless, modified Newnam already taught that that the exterior fabric can be synthetic lace ([0039], [0041] of Newnam for synthetic, Col. 3 Lines 13-17 of Judson for lace).

Waitz teaches a synthetic exterior fabric comprises a stretchable knitted fabric lace having a weight of about 7 oz/yard2 (see Fig. 3; Col. 2 Lines 45-47 "outer fabric layer 121 comprises a knitted blend of polymeric or polyamide yarns and elastomeric yarns, such as nylon and spandex", wherein it is known in the art that nylon and spandex are synthetic and that at least spandex is stretchable; Col. 2 Lines 54-55,57 "lightweight outer fabric layer 121 having a weight of less than about 7.5 ounces per square yard…knitted as a lace).
As such, Newnam teaches all of the elements of the instant invention as discussed in detail above except providing the stretchable knitted material.  Although Newnam does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Newnam by making its exterior fabric knitted and stretchable. Such modification would be considered a mere choice of a commonly used material, in the brassiere art, to make an exterior fabric stretchable on the basis of its suitability for the intended use. In other words, the use of a stretchable exterior fabric would have been an "obvious to try" approach because the use of such a well-known material for a brassiere is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially in light of Waitz.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam’s exterior fabric to be the weighted material of Waitz as a substitution of one material for another, especially as Waitz shows it is known in the art for an exterior brassiere fabric to be of this material and weight for an effective brassiere.
Regarding Claim 5, modified Newnam teaches all the claimed limitations as discussed above in Claim 4.
Newnam does not explicitly teach wherein the disc concealer comprises a stretchable knitted fabric having a weight of 5.5 oz/yard2 or less.

However, Newnam already taught a disc concealer of fabric ([0041]).

Waitz teaches wherein the disc concealer comprises a stretchable knitted fabric having a weight of 5.5 oz/yard2 or less (see Fig. 3; Col. 3 Lines 14-15 "encapsulating the shaped foam 132 are first encapsulating fabric layers 133"; Col. 3 Lines 27-29 "encapsulating fabric layer 133 having a weight of less than about 3.5 ounces per square yard"; Col. Lines 21-24 "layers 133...a specific knitted blend...of…polyester…spandex", wherein it is known in the art that polyester and spandex are synthetic, wherein at least spandex is stretchable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam’s disc concealer to be of the stretchable knitted material of Waitz as a known effective synthetic material and weight for a brassiere.
As for modified Newnam (Newnam modified with Waitz’s exterior fabric and disc concealer material) still meeting “about the same stretch and drapeability”, the modification still teaches that both the exterior fabric and disc concealer are synthetic materials, which, as best understood from at least the 112(b) rejections, meets the recitation; furthermore, modified Newnam discloses the general conditions of the claimed invention except for the express disclosure of the combination of materials being about the same stretch and drapeability.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam to be as such as similar fabric blends lend weight to reaching such a limitation without undue experimentation, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 6, modified Newnam teaches all the claimed limitations as discussed above in Claim 1.
Newnam does not explicitly teach wherein the disc concealer comprises a nylon elastane knit fabric.

Waitz at least suggests wherein the concealer comprises a nylon elastane knit fabric (see Fig. 3; Col. 2 Lines 45-47 "outer fabric layer 121 comprises a knitted blend of polymeric or polyamide yarns and elastomeric yarns, such as nylon and spandex", wherein it is known in the art that nylon and spandex are synthetic and that spandex is elastane; as such, Waitz teaches a nylon elastane knit fabric for the exterior fabric; Col. 3 Lines 14-15 "encapsulating the shaped foam 132 are first encapsulating fabric layers 133"; Col. 3 Lines 27-29 "encapsulating fabric layer 133 having a weight of less than about 3.5 ounces per square yard"; Col. Lines 21-24 "layers 133...a specific knitted blend...of…polyester…spandex", wherein it is known in the art that polyester and spandex are synthetic; as such, Waitz teaches a polyester elastane knit fabric for the disc concealer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Waitz’s concealer to be of nylon elastane knit fabric especially as Waitz already teaches such a material for a brassiere, such as for the exterior fabric, wherein such consistency in material makes manufacturing easier.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam’s disc concealer to be of nylon elastane knit fabric as suggested by Waitz and also modify Newnam’s exterior fabric to be of nylon elastane knit fabric as taught by Waitz in order for the consistency in material to make manufacturing easier, especially as these materials are known to be utilized in brassieres.
As such, “about the same” is still met as the modification still provides that both the disc concealer and the exterior fabric are synthetic materials which, as best understood from the 112(b) rejections, meets the recitations; furthermore, the consistency in material meets the recitation “about the same”, especially as Cols.2 and 3 of Waitz teach being able to change the weight % of materials within the disc concealer and the exterior fabric; therefore, Waitz makes it possible not only to be of the same material but to have different weight % of the same materials within the disc concealer and the exterior fabric, thereby also meeting “about the same.”
Modified Newnam discloses the general conditions of the claimed invention except for the express disclosure of the combination of materials being about the same stretch and drapeability.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam to be as such as similar fabric blends lend weight to reaching such a limitation without undue experimentation, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newnam (US Publication 2012/0010582) in view of Judson (USPN 6174217), as applied to FIRST INTERPRETATION  above, further in view of Weber-Unger (USPN 10334891) and Braverman (USPN 10238155).
Regarding Claim 9, modified Newnam teaches all the claimed limitations as discussed above in Claim 1.
Modified Newnam at least suggests wherein the disc concealer is secured at a distance of two and half (2 1/2 inches) or less from a closest structural seam of the structural seams (where the rejection of Claim 1 already established that the disc concealer is established at a distance from structural seams).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to measure the distance and get the recited range.  Even if the range measured did not overlap but was merely close, a prima facie case of obviousness still exists.  See MPEP 2144.05, Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). 

Furthermore, modified Newnam discloses the general conditions of the claimed invention except for the express disclosure of the distance.  Absent a showing of criticality with respect to the distance (see page 13 Lines 6-21 of the instant specification), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the distance to be the range, if necessary, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Nevertheless,  Weber-Unger teaches it’s known in the art that the concealer is a particular size based on user (see rejection of Claim 3).

Furthermore, Braverman teaches that it’s known in the art that bra cups are a particular size based on user (see table in Col. 10).
Inasmuch as Weber-Unger and Braverman disclose values of the concealer size and the cup size,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam’s concealer to be in a range as recited based on aesthetic design choice as it would have been within the skill of one of ordinary skill in the art to arrange the concealer at the apex/nipple for effective use ([0050] Newnam), wherein such an apex would be a certain distance away from the structural seams at the edge of the bra cup, wherein the values disclosed by Weber-Unger and Braverman certainly account for a distance in such a range.  

Claim(s) 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newnam (US Publication 2012/0010582) in view of Judson (USPN 6174217), as applied to the FIRST INTERPRETATION above, further in view of Mone et al (US Publication 2009/0311943), herein Mone, and Waitz et al (USPN 8277276), herein Waitz.
Regarding Claim 18, modified Newnam teaches all the claimed limitations as discussed above in Claim 16.
Newnam does not explicitly teach providing a first liner comprising a thin, sheer fabric,
and securing the first liner over an interior portion of the exterior fabric of the garment at the structural seams of the garment holding the exterior fabric in the garment.

Mone teaches a first liner of fabric (see Fig. 5; [0050] “outer cup which…includes inner and outer fabric layers [111”, 111’] which are doubled together”),
the first liner over an interior portion of the exterior fabric of the garment (see Fig. 5 for doubled together and therefore secured over an interior portion of the exterior fabric being outer fabric layer),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam’s garment body to be of an outer fabric and an inner liner fabric as taught by Mone as a known assembly structure of a brassiere.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Newnam at least suggests securing the first liner at structural seams of the garment holding the exterior fabric in the garment (Judson of Newnam already teaches securing an exterior fabric to other structures, such as a liner, via structural seams; as such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that, when modifying Newnam’s exterior fabric to have a liner provided by Mone, to secure the two layers together with structural seams as taught by Judson, and therefore have first liner secured at structural seams of the garment holding the exterior fabric in the garment).

Modified Newnam does not explicitly teach that the first liner is thin and sheer.
However, Judson of modified Newnam already taught that the exterior fabric is thin and sheer.

Waitz teaches that first liner and the exterior liner are of the same lightweight materials (Col. 2 Lines 53-55 “nylon and…spandex provides a suitable lightweight outer fabric layer 121”; Col. 2 Lines 65-66 “nylon…and spandex provides a desirable lightweight inner liner fabric layer 122”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam’s liner as provided by Mone such that it is similar to the exterior fabric as taught by Waitz as these are known materials for a brassiere, especially for comfort (Col. 2 Lines 57-59), and therefore that modified Newnam’s liner is thin and sheer as its exterior fabric is thin and sheer as provided by Judson.
Regarding Claim 19, modified Newnam teaches all the claimed limitations as discussed above in Claim 18.
Modified Newnam at least suggests wherein the step of securing the fabric disc concealer comprises securing the fabric disc concealer to the first liner (it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam’s brassiere such that the disc concealer 14 is secured to the first liner provided by Mone such that the first liner is between the disc concealer and the exterior fabric as taught by Mone as a known assembly for brassiere, especially as Newnam already teaches the disc concealer as the most skin-facing layer ([0050] “capturing panel 14 is attached to the main garment body 12 such that it will receive bodily fluids that would otherwise enter the interior cup portion of the main garment body 12”) and Mone teaches the same, a concealer as the most skin-facing layer, in the context of a liner (see Fig. 5; [0050], wherein padding insert 17B is a concealer at least for being an additional layer; as for secured, Newnam teaches [0050] attached, with further details in [0051]).

As such, modified Newnam further teaches wherein the step of securing the fabric disc concealer comprises securing the fabric disc concealer to the first liner using adhesive material ([0051] "capturing panel 14 is sewn onto the main garment body 12, however, any other known method of attachment may be used, including fabric glue, fabric tape").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam such that it utilizes garment/fabric tape to secure the disc concealer as Newnam teaches that it would be a simple substitution of one method of attachment for another, such as for easier manufacturing.
Regarding Claim 20, modified Newnam teaches all the claimed limitations as discussed above in Claim 18.
Modified Newnam at least suggests wherein the step of securing the fabric disc concealer comprises stitching the fabric disc concealer to the first liner (it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam’s brassiere such that the disc concealer 14 is secured to the first liner provided by Mone such that the first liner is between the disc concealer and the exterior fabric as taught by Mone as a known assembly for brassiere, especially as Newnam already teaches the disc concealer as the most skin-facing layer ([0050] “capturing panel 14 is attached to the main garment body 12 such that it will receive bodily fluids that would otherwise enter the interior cup portion of the main garment body 12”) and Mone teaches the same, a concealer as the most skin-facing layer, in the context of a liner (see Fig. 5; [0050], wherein padding insert 17B is a concealer at least for being an additional layer; as for secured, Newnam teaches [0050] attached, specifically attached via stitching in [0051]).

SECOND INTERPRETATION: Claim(s) 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newnam (US Publication 2012/0010582) in view of Mone et al (US Publication 2009/0311943), herein Mone, Judson (USPN 6174217), and Waitz et al (USPN 8277276), herein Waitz.
Regarding Claim 10, Newnam teaches a garment configured to cover at least one or more reproductive regions of a female wearer (see Figs. 3A, 3B; [0030] “Fig. 3A…a garment”; Newnam teaches a garment which meets the structural limitations in the claims and performs the functions as recited such as being capable of covering a female’s reproductive region, especially in light of [0039] “garment 10 comprises a main garment body 12 and at least one capturing panel 14”; [0050] “capturing panel 14 is attached to the garment body 12 such that it will receive bodily fluids that would otherwise enter the interior cup portion of the main garment body 12 from the nipple”),
an exterior fabric that forms an exterior portion of the garment ([0050] “first portion 16 of the main garment body 12”; [0041] “material used to construct the capturing panel 14 and/or the main garment body 12 comprises a fabric”),
a disc concealer (14) being secured where a reproductive region of the female wearer is intended to reside within the garment to add an extra layer to further conceal the reproductive region of the female wearer (see Figs. 3A, 3B for secured to interior at reproductive region, further in light of [0050] “capturing panel 14 is attached to the main garment body 12 such that it will receive bodily fluids that would otherwise enter the interior cup portion of the main garment body 12”; [0040] "capturing panel 14 may be constructed from…fabric"; wherein the panel 14 is a concealer inasmuch as it as separate layer that conceals to some degree; furthermore, [0050] “capturing panel 14…will receive bodily fluids that would otherwise enter the interior cup portion of the main garment body 12 from the nipple” and therefore furthermore be a concealer for a nipple reproductive region as it conceals bodily fluids at least from the main garment body; as for disc-- inasmuch as applicant has defined disc in their original disclosure, the capturing panel 14’s shape meets the recitation for being a thin object, especially in light of [0044] “capturing panel 14 comprises a single layer of material that is no more than approximately 4 mm thick”),
wherein the disc concealer has about the same stretch and drapeability of the exterior fabric ([0039] “material used to construct the main garment body 12 may be…natural or synthetic fibers, textured fabric, including lace”; [0039] “fabric or fabrics used to construct the capturing panel 14 may be…natural or synthetic fibers, textured fabric”; as best understood in light of at least the 112(b) rejections, inasmuch as both the disc concealer and the exterior fabric can both be synthetic fibers, the recitation is met).

Newnam does not explicitly teach a first liner comprising a fabric,
the first liner secured over an interior portion of the exterior fabric of the garment,
a disc concealer being secured to the first liner.

Mone teaches a first liner comprising a fabric (see Fig. 5; [0050] “outer cup which…includes inner and outer fabric layers [111”, 111’] which are doubled together”),
the first liner over an interior portion of the exterior fabric of the garment (see Fig. 5 for doubled together and therefore secured over an interior portion of the exterior fabric being outer fabric layer),
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam’s garment body to be of an outer fabric and an inner liner fabric as taught by Mone as a known assembly structure of a brassiere.

As such, It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Newnam at least suggests a disc concealer being secured to the first liner (it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam’s brassiere such that the disc concealer 14 is secured to the first liner provided by Mone such that the first liner is between the disc concealer and the exterior fabric as taught by Mone as a known assembly for brassiere, especially as Newnam already teaches the disc concealer as the most skin-facing layer ([0050] “capturing panel 14 is attached to the main garment body 12 such that it will receive bodily fluids that would otherwise enter the interior cup portion of the main garment body 12”) and Mone teaches the same, a concealer as the most skin-facing layer, in the context of a liner (see Fig. 5; [0050], wherein padding insert 17B is a concealer at least for being an additional layer; as for secured, Newnam teaches [0050] attached, with further details in [0051]).

Newnam does not explicitly teach that the exterior fabric is thin and sheer,
and structural seams of the garment holding the exterior fabric in the garment.

Judson teaches that an exterior fabric is thin and sheer (see Figs. 1, 2, 4; Col. Col. 2 Lines 59-60 "brassiere 14…includes two breast cups 18"; Col. 3 Lines 3-5 "cups each include an outer sheer panel 30 and an inner, breast-contacting panel 32, which define a pocket 34 therebetween"; Col. 3 Lines 13-17 "sheer panel 30 may be manufactured of a very thin, transparent, material such as tricot, netting, tulle, chiffon, organza or scrim…sheer panel 30 may also be…lace”, wherein it is known in the art that these materials are fabric),
and structural seams of the garment holding the exterior fabric in the garment (see Fig. 2; Col. 5 Lines 11-14 "panel 32 and panel 30 are secured by stitching 60 and 62 at a lower region 64 of breast cup 18 wherein underwire 20 is positioned between the panels and between stitching 60 and 62").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam’s exterior fabric to be thin and sheer as taught by Judson as both are in the same art of endeavor as brassieres and being thin and sheer is a known aspect of exterior fabric material for a brassiere.
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam’s exterior fabric with structural seams as taught by Judson as a known method of assembly for a brassiere.

As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that modified Newnam at least suggests the first liner secured at structural seams of the garment holding the exterior fabric in the garment (Judson of Newnam already teaches securing an exterior fabric to other structures, such as a liner, via structural seams; as such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that, when modifying Newnam’s exterior fabric to have a liner provided by Mone, to secure the two layers together with structural seams as taught by Judson, and therefore have first liner secured at structural seams of the garment holding the exterior fabric in the garment).

Modified Newnam does not explicitly teach that the first liner is thin and sheer.
However, Judson of modified Newnam already taught that the exterior fabric is thin and sheer.

Waitz teaches that first liner and the exterior liner are of the same lightweight materials (Col. 2 Lines 53-55 “nylon and…spandex provides a suitable lightweight outer fabric layer 121”; Col. 2 Lines 65-66 “nylon…and spandex provides a desirable lightweight inner liner fabric layer 122”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam’s liner as provided by Mone such that it is similar to the exterior fabric as taught by Waitz as these are known materials for a brassiere, especially for comfort (Col. 2 Lines 57-59), and therefore that modified Newnam’s liner is thin and sheer as its exterior fabric is thin and sheer as provided by Judson.
Regarding Claim 11, modified Newnam teaches all the claimed limitations as discussed above in Claim 10.
Newnam does not explicitly teach wherein the exterior fabric comprises a stretchable knitted fabric having a weight of about 7 oz/yard2.
However, absent a showing of criticality with respect to the weight (see page 15 Lines 6-12 of the instant specification), it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a weight as recited, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Nevertheless, modified Newnam already taught that that the exterior fabric can be synthetic lace ([0039], [0041] of Newnam for synthetic, Col. 3 Lines 13-17 of Judson for lace).

Waitz teaches a synthetic exterior fabric comprises a stretchable knitted fabric lace having a weight of about 7 oz/yard2 (see Fig. 3; Col. 2 Lines 45-47 "outer fabric layer 121 comprises a knitted blend of polymeric or polyamide yarns and elastomeric yarns, such as nylon and spandex", wherein it is known in the art that nylon and spandex are synthetic and that at least spandex is stretchable; Col. 2 Lines 54-55,57 "lightweight outer fabric layer 121 having a weight of less than about 7.5 ounces per square yard…knitted as a lace).
As such, Newnam teaches all of the elements of the instant invention as discussed in detail above except providing the stretchable knitted material.  Although Newnam does not directly teach this limitation, it would have been an obvious matter of design choice to one of ordinary skill in the art at the time the invention was made to have modified Newnam by making its exterior fabric knitted and stretchable. Such modification would be considered a mere choice of a commonly used material, in the brassiere art, to make an exterior fabric stretchable on the basis of its suitability for the intended use. In other words, the use of a stretchable exterior fabric would have been an "obvious to try" approach because the use of such a well-known material for a brassiere is not of innovation but of ordinary skill and common sense. KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742,82, USPQ2d 1382, 1396 (2007), especially in light of Waitz.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam’s exterior fabric to be the weighted material of Waitz as a substitution of one material for another, especially as Waitz shows it is known in the art for an exterior brassiere fabric to be of this material and weight for an effective brassiere.
Regarding Claim 12, modified Newnam teaches all the claimed limitations as discussed above in Claim 11.
Newnam does not explicitly teach wherein the disc concealer comprises a stretchable knitted fabric having a weight of 5.5 oz/yard2 or less.

However, Newnam already taught a disc concealer of fabric ([0041]).

Waitz teaches wherein the disc concealer comprises a stretchable knitted fabric having a weight of 5.5 oz/yard2 or less (see Fig. 3; Col. 3 Lines 14-15 "encapsulating the shaped foam 132 are first encapsulating fabric layers 133"; Col. 3 Lines 27-29 "encapsulating fabric layer 133 having a weight of less than about 3.5 ounces per square yard"; Col. Lines 21-24 "layers 133...a specific knitted blend...of…polyester…spandex", wherein it is known in the art that polyester and spandex are synthetic, wherein at least spandex is stretchable).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam’s disc concealer to be of the stretchable knitted material of Waitz as a known effective synthetic material and weight for a brassiere.
As for modified Newnam (Newnam modified with Waitz’s exterior fabric and disc concealer material) still meeting “about the same stretch and drapeability”, the modification still teaches that both the exterior fabric and disc concealer are synthetic materials, which, as best understood from at least the 112(b) rejections, meets the recitation; furthermore, modified Newnam discloses the general conditions of the claimed invention except for the express disclosure of the combination of materials being about the same stretch and drapeability.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam to be as such as similar fabric blends lend weight to reaching such a limitation without undue experimentation, since the claimed values are merely an optimum or workable range.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding Claim 13, modified Newnam teaches all the claimed limitations as discussed above in Claim 10.
Judson at least suggests wherein the disc concealer has a thickness that is the same or less than a thickness of the exterior fabric that forms the exterior portion of the garment (Col. 5 Lines 30-34 "insert 36 typically has a width of a single sheet of material, which is similar to the width of panels 30 and 32.  According, the insert has a width of 1/4 inch or less, and typically has a width, also called a thickness, of 1/8 inch").
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Judson at least suggests a same thickness inasmuch as it teaches “similar” and the Figure appears to show approximately equal thickness.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Judson, if necessary, such that the thicknesses are the same, such as for aesthetic design choice, especially as Judson already suggests as such.
As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam’s disc concealer and exterior fabric to be of same thicknesses as suggested by Judson for aesthetic design choice, especially as Newnam also taught that the disc concealer would be no more than 4 mm thick (0.157 inches), and Judson teaches 1/8 inch (0.125 inches). 
Regarding Claim 14, modified Newnam teaches all the claimed limitations as discussed above in Claim 10.
Newnam further teaches wherein the disc concealer is secured to the interior portion of the first liner with garment tape around an edge of the disc concealer ([0051] "capturing panel 14 is sewn onto the main garment body 12, however, any other known method of attachment may be used, including fabric glue, fabric tape", wherein perimeter indicates around an edge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Newnam such that it utilizes garment/fabric tape to secure the disc concealer as Newnam teaches that it would be a simple substitution of one method of attachment for another, such as for easier manufacturing.
Regarding Claim 15, modified Newnam teaches all the claimed limitations as discussed above in Claim 10.
Newnam further teaches wherein the disc concealer is secured to the interior portion of the first liner with stitching around an edge of the disc concealer ([0051] "capturing panel 14 is sewn onto the main garment body 12…The capturing panel 14 may be sewn onto the main garment body 12 such that the perimeter of the capturing panel 14 is stitched down to the main garment body 12...this is advantageous as it allows air circulation", wherein perimeter indicates around an edge).

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because of the new grounds of rejection necessitated by amendment.  Therefore, see aforementioned rejections for the argued missing limitations.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be used to formulate a rejection if necessary: Getman (US Publication 2003/0181129), Brickman (USPN 3161200), Hartman (USPN 5603653), Fochler (USPN 5326305) directed to pad concealers at a breast; Linkon (USPN 8840442), Boon (USPN 8118639) directed to nipple concealers. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Grace Huang whose telephone number is (571)270-5969.  The examiner can normally be reached on M-R 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/G.H./Examiner, Art Unit 3732     
                                                                                                                                                                                                   
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732